Name: Commission Regulation (EC) No 1494/2000 of 10 July 2000 derogating from Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  tariff policy;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|32000R1494Commission Regulation (EC) No 1494/2000 of 10 July 2000 derogating from Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products Official Journal L 170 , 11/07/2000 P. 0003 - 0003Commission Regulation (EC) No 1494/2000of 10 July 2000derogating from Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as amended by Regulation (EC) No 1040/2000(2), and in particular Article 29(1) thereof,Whereas:(1) Article 12(2) of Commission Regulation (EC) No 1374/98(3), as last amended by Regulation (EC) No 1491/2000(4), stipulates that the import tariff quotas referred to in the GATT/WTO Agreements for unspecified countries of origin are to be divided up into equal parts over two half-year periods.(2) Applications for import licences are normally lodged during the first ten days of July. As a result of the date of adoption of Regulation (EC) No 1491/2000, the period for the lodging of licence applications should be extended. To ensure that the arrangements are not interrupted this Regulation should enter into force immediately and should apply from 1 July 2000.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1By derogation from Article 14(1) of Regulation (EC) No 1374/98, licence applications for the quantities referred to in Annex II of Regulation (EC) No 1374/98 for the second half-year of 2000 may be lodged by 21 July 2000 at the latest.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 118, 19.5.2000, p. 1.(3) OJ L 185, 30.6.1998, p. 21.(4) OJ L 168, 8.7.2000, p. 10.